       Case 3:21-cr-00274-ADC-MDM Document 39 Filed 08/25/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA
 Plaintiff

                                              CRIMINAL NO.: 21-274 (ADC)
 vs.
 ALEYSHA BATISTA-VELEZ
 Defendant


       OPPOSITION TO MOTION NOTIFYING VIOLATIONS OF BAIL AND
                     MOTION REQUESTING ORDER

TO THE HONORABLE COURT:

        The Defendant, Aleysha Batista-Velez, represented by the Federal Public Defender

through the undersigned attorney, hereby states and prays as follows:

        On August 23, 2021, the USPO notified a motion notifying bail violations. D.N. 36.

Ms. Batista opposes the USPO’s motion and moves for an Order from the Court

dismissing the motion in D.N. 36. There exists no factual nor legal basis for a bail

violation.

        The facts are clear: Ms. Batista was arrested on July 30, 2021 and was detained

until her release on August 5, 2021. She reported to the USPO’s office the next day –

August 6 – at 9:00am, whereupon a urinalysis was administered. The USPO makes no

claim, and presents no evidence, that Ms. Batista consumed marijuana in the few hours

between her release from prison and her reporting to the USPO’s office. Nor is there any

evidence that Ms. Batista consumed drugs while in detention. In fact, the only factual

basis presented by the USPO to substantiate Ms. Batista’s drug use is her own admission

that she consumed marijuana before her arrest in the instant case.
      Case 3:21-cr-00274-ADC-MDM Document 39 Filed 08/25/21 Page 2 of 2




       It is common knowledge that marijuana lingers in the body’s system for weeks.

Therefore, Ms. Batista’s drug positive can be reasonably attributed to conduct occurring

prior to her release on bond on August 5, 2021. [Emphasis added]. Certainly, a urinalysis

during Ms. Batista’s initial arrest would have confirmed her drug use during here arrest.

However, to no fault of her own, a urinalysis was not conducted.

       Based on these set of facts, no bail violation has occurred. Therefore, the defense

requests an Order from the Court ordering the dismissal of the motion notifying bail

violations.

       WHEREFORE, the undersigned counsel respectfully requests the Court to take

notice of this motion and grant the relief sought.

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to

the parties of record.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, on August 25, 2021.

                                                   ERIC VOS
                                                   FEDERAL PUBLIC DEFENDER

                                                   S/JESÚS A. HERNÁNDEZ-GARCÍA
                                                   Assistant Federal Public Defender
                                                   USDC - PR 226812
                                                   241 F. D. Roosevelt Avenue
                                                   San Juan, PR 00918-2305
                                                   Tel. (787) 281-4922
                                                   Jesus_Hernandez@fd.org




                                          Page 2
